
	

114 HR 1543 IH: Department of Veterans Affairs Medical Facility Earthquake Protection and Improvement Act
U.S. House of Representatives
2015-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1543
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2015
			Mr. Ted Lieu of California (for himself, Mrs. Davis of California, Mr. Lowenthal, Mr. Schiff, Mr. Sherman, Ms. Hahn, Ms. Matsui, Mr. Takano, and Mr. Issa) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To authorize the Secretary of Veterans Affairs to carry out certain major medical facility projects
			 for which appropriations were made for fiscal year 2015, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Department of Veterans Affairs Medical Facility Earthquake Protection and Improvement Act. 2.Authorization of certain major medical facility projects of the Department of Veterans Affairs for which amounts have been appropriated (a)FindingsCongress finds the following:
 (1)The Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235), appropriated to the Department of Veterans Affairs—
 (A)$35,000,000 to make seismic corrections to Building 205 in the West Los Angeles Medical Center of the Department in Los Angeles, California, which, according to the Department, is a building that is designated as having an exceptionally high risk of sustaining substantial damage or collapsing during an earthquake;
 (B)$101,900,000 to replace the community living center and mental health facilities of the Department in Long Beach, California, which, according to the Department, are designated as having an exceptionally high risk of sustaining substantial damage or collapsing during an earthquake;
 (C)$187,500,000 to replace the existing spinal cord injury clinic of the Department in San Diego, California, which, according to the Department, is designated as having an extremely high risk of sustaining major damage during an earthquake; and
 (D)$122,400,000 to make renovations to address substantial safety and compliance issues at the medical center of the Department in Canandaigua, New York, and for the construction of a new clinic and community living center at such medical center.
 (2)The Department is unable to obligate or expend the amounts described in paragraph (1) because it lacks an explicit authorization by an Act of Congress pursuant to section 8104(a)(2) of title 38, United States Code, to carry out the major medical facility projects described in such paragraph.
 (3)Among the major medical facility projects described in paragraph (1), three are critical seismic safety projects in California.
 (4)Every day that the critical seismic safety projects described in paragraph (3) are delayed puts the lives of veterans and employees of the Department at risk.
 (5)According to the United States Geological Survey— (A)California has a 99 percent chance or greater of experiencing an earthquake of magnitude 6.7 or greater in the next 30 years;
 (B)even earthquakes of less severity than magnitude 6.7 can cause life threatening damage to seismically unsafe buildings; and
 (C)in California, earthquakes of magnitude 6.0 or greater occur on average once every 1.2 years. (b)AuthorizationThe Secretary of Veterans Affairs may carry out the major medical facility projects of the Department of Veterans Affairs specified in the explanatory statement accompanying the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235) at the locations and in the amounts specified in such explanatory statement, including by obligating and expending such amounts.
			
